Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  Should claim 16 depend from claim 15?  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) anticipated as being anticipated by Furukawa (JP 2009166947).
Furukawa shows a monitoring system for a conveyor belt 2 having a sensor unit having one or more sensors 11 and 12 embedded in belt 2 such that the sensors collect motion measurements as the belt moves, a processing unit 17, motion measurements are collected by the sensor units and irregular measurements are identified from the motion measurements which have been collected.
Re claim 2, sensor 12 is used to determine a location where an irregular measurement was taken.
Re claim 3, Furukawa discloses the use of a magnetometer.
Re claim 4, Figures 4 and 5 best show magnetic members 11, 12 and 13 coupled in various locations wherein the magnetometer collects magnetic measurements for the processing unit 17.
Re claim 6, measurements are made perpendicular to a surface of the belt.
Re claim 8, the processing unit is part of a remote device 20.
Re claim 12, the control unit 20 may send a stop command.
Re claim 13, the processing unit includes gathering data on belt meander as a predictive analysis.
Re claim 14, the processing unit identifies irregular movement by comparing to collected motion measurements.
Re claim 15, shown is a computer 20 which identifies irregular motion measurements.
Re claim 16, as per claim 3 rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of DePaso (US 9,227,791).
Furukawa does not disclose the use of a RFID reader.  However, disclosed by DePaso is the use of such a reader (see column 3, line 46).  To use such a RFID reader on Furukawa would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as such use of wireless signals is well known and conventional in the art as it makes collecting data remotely possible.
Re claim 9, a wireless transmitter 34 is used by DePaso.
Re claim 10, DePaso discloses the use of an accelerometer 24 which is conventional to include when tracking a belt.
Re claim 11, the two references disclose a plurality of different types of sensors and to use a Gyroscope falls within these teachings.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Stolyar et al. (US 2008/0006513).
Not disclosed is a processing unit in a sensor.  However, disclosed by Stolyar et al. is a sensor which collects various types of data and performs a processing function.  To include such on Furukawa would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it would eliminate the need for external processors.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       10/18/2022